Case 5:16-cv-10444-JEL-MKM ECF No. 1548-1, PageID.60247 Filed 03/29/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  In re Flint Water Cases                          No. 5:16-cv-10444-JEL-MKM

                                                   Hon. Judith Levy

                                                   Mag. Mona K. Majzoub


                    HALL OBJECTORS – INDEX OF EXHIBITS

    Exhibit                                      Description
      A        Notice of Intent to Appear
      B        Declaration of Raymond Hall
      C        Declaration of Robert Hempel
      D        Declaration of Ashley Jankwiak
      E        Declaration of Theodore H. Frank
       F       Declaration of M. Frank Bednarz
      F.1      Paul Egan, Concerns mount over attorneys fees in Flint Water settlement. Here’s
               why, DETROIT FREE PRESS (Mar. 23, 2021)
      F.2      Michael Nafso, Attorney addresses growing concerns over attorney fees in Flint water
               settlement, ABC12 (Mar. 24, 2021)
     F.3       Email exchange between M. Frank Bednarz and Counsel
     F.4       Letter from M. Frank Bednarz to Class and Liaison Counsel, March 22
     F.5       Letter from Theodore Leopold to M. Frank Bednarz, March 24
     F.6       Napoli Shkolnik PLLC, Our Attorneys
     F.7       J. Buenzow LinkedIn Resume
     F.8       C. Calhoun LinkedIn Resume
     F.9       S. Dykes LinkedIn Resume
     F.10      T. Feldman LinkedIn Resume
     F.11      D. Long LinkedIn Resume
     F.12      P. Richardson LinkedIn Resume
     F.13      Glassdoor – UnitedLex Project Attorney Hourly Pay
